Banke, Judge.
Eddie Stapp brings this appeal following the denial of his motions to withdraw his guilty plea to theft by taking and for a new trial. He contends that he was denied the assistance of counsel. Held:
1. The record shows that the defendant requested the court to appoint counsel because he was indigent. He filled out the required form, with the assistance of the district attorney’s office, indicating that he earned $125 per week as a painter and that he owned a $300 automobile. It further appears that he is married and has one minor child. Walton County, the jurisdiction in which trial was held, utilizes the guidelines contained in “The Georgia Indigent Defense Act,” Ga. L. 1979, p. 367; Code Ann. Chapter 27-33. Pursuant to procedures provided by this Act, a figure of $310 a month for a family of three was established by a local committee as a minimum income for nonindigent status, after deducting certain expenses. Our review of the record supports the court’s determination that the defendant was not indigent within these guidelines.
Subsequent to the determination that he was not indigent, the defendant was subpoenaed to testify at a probation revocation hearing of a co-accused, and at that time was informed of his right to retain counsel. He stated that he understood his right but wished to testify. He then admitted his culpability while exonerating his co-accused.
Later, during the trial court’s inquiry into his plea of guilty, the trial court informed the defendant he would be given time to secure an attorney if he wished. He declined the offer. Under the circumstances, his contention that he was denied the right to counsel is without merit.
2. Appellant sirgues that he was not informed of his right to withdraw his plea in compliance with the requirements established in State v. Germany, 246 Ga. 455 (271 SE2d 851) (1980). The trial court informed the district attorney on the record in the presence of the defendant that he would not accept the district attorney’s recommendation, and he then set out the exact sentence he intended to impose. The district attorney then asked Stapp, “Do you still want to enter your plea of guilty?” Appellant’s right to withdraw his plea was implicit in this question asked him by the district attorney. Appellant indicated that it was still his desire to plead guilty.
The procedure established in State v. Germany, supra, assures that an accused makes a knowing and intelligent waiver of his right to trial by jury. The procedure also prevents an accused from pleading *428guilty to a crime and then withdrawing his plea merely because he is dissatisfied with the sentence imposed by the court.
Decided October 8, 1981
Rehearing denied November 19, 1981
Charles A. MuIIinax, for appellant.
J. W. Morgan, District Attorney, Charles Day, Assistant District Attorney, for appellee.
It is better practice to specifically tell the accused that he has a right to withdraw his plea; nevertheless, the accused in this case was given the opportunity to plead or not plead after being told of the exact sentence to be imposed. Accordingly, reversal is not required. To hold otherwise, would be to elevate form over substance.

Judgment affirmed.


McMurray, P. J., Shulman, P. J., Carley and Pope, JJ., concur. Deen, P. J., and Sognier, J., dissent. Quillian, C. J., and Birdsong, J., concur in Division 1 of the majority opinion and Division 2 of Presiding Judge Deen’s dissent.